Citation Nr: 0000497	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from November 3, 1994 
to the present. 

3.  Entitlement to an evaluation in excess of 10 percent for 
PTSD, from October 18, 1994, to November 2, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his common-law spouse, and an associate


ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran filed his claim for an increased rating for PTSD 
on October 18, 1994.  On November 3, 1994, the RO received 
additional material from the veteran.  In July 1998, a 30 
percent disability rating was granted for PTSD, effective 
November 3, 1994, on the basis that November 3, 1994, was the 
date of the claim.  However, the claim has been pending since 
October 18, 1994.  Therefore, the issues are as stated on the 
title page.

In an August 1990 statement, the veteran raised the issues of 
entitlement to service connection for a skin disorder as a 
residual of exposure to Agent Orange and for a disorder 
caused by the human papilloma virus.  In October 1990, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of service connection for 
condyloma acuminatum.  In an October 1990 statement, the 
veteran indicated that he was seeking service connection for 
a disorder that is manifested by the mere fact that he still 
has the human papilloma virus, which he claimed that he got 
in service.  In a December 1999 statement submitted to the 
Board, the veteran raised the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
These issues have not been adjudicated.  They are referred to 
the RO for appropriate action.   


FINDING OF FACT

There is competent evidence that the veteran's psychotic 
disorder, currently diagnosed as a persecutory type 
delusional disorder, is of service origin.


CONCLUSION OF LAW

The claim for service connection for psychotic disorder is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that his claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  The 
Board also finds that all relevant evidence has been obtained 
and that the duty to assist the claimant is satisfied.

Factual Background

Service medical records reveal that on entrance examination 
the veteran reported that he had had frequent trouble 
sleeping.  It was noted that the veteran's insomnia was non-
symptomatic.  No other psychiatric symptoms were reported.  
The psychiatric evaluation was normal.  In December 1966, the 
veteran threatened to hurt himself if he was not sent home.  
The impression was a passive-aggressive reaction secondary to 
depression and anger.  In March 1967, it was noted that the 
veteran had a passive aggressive personality with schizoid 
traits.  In April 1967, the veteran had an episode of 
hyperventilation.  He also admitted that he got nervous and 
felt sick.  

In August 1967, a passive-aggressive personality with 
schizoid personality features was diagnosed.  It was strongly 
recommended that the veteran be administratively separated 
from service.  Specifically, the veteran's behavior in 
service included a coercive self-destructive gesture, 
interpersonal isolation, marked difficulties in his 
relationships with authority, and frequent AWOLs (absences 
without leave).  Mental status examination did not reveal the 
presence of a mental disorder sufficient to warrant 
disposition through medical channels.  The veteran's 
maladjustment was considered to be related to chronic 
personality traits.  In the report of medical history 
completed for separation in September 1967, the veteran 
reported that he had had depression or excessive worry and 
nervous trouble.  A physician noted that the veteran had had 
occasional depression, a personal problem, and nervousness.  
It was also noted that the veteran had a passive-aggressive 
personality with schizoid personality features.  In October 
1967, the veteran reported that there had not been a change 
in his medical condition since his last separation 
examination.  The veteran was discharged under honorable 
conditions.

The veteran was afforded a VA psychiatric examination in 
February 1971.  He reported that he was not treated fairly 
during active service.  It was noted that the veteran was a 
suspicious person.  He believed that he was being "taken 
lightly," and he did not trust anyone.  Specifically, he 
indicated that he did not trust the examiner or his 
psychologist, and that almost everyone had tried to take 
advantage of him.  The examiner indicated that the veteran 
was not psychotic, but that the veteran felt that he was 
mistreated in service.  It was noted that the veteran had a 
great hostility toward the service.  He was free of 
hallucinations and delusions, but he had mild ideas of 
reference.  His real ideas of reference related to people 
with whom he came into contact with and felt that they did 
not do their share of work.  The diagnosis was delayed until 
service medical records were obtained.  In an April 1971 
addendum, it was noted that the service medical records did 
not reveal any psychotic symptoms.  The diagnosis was 
passive-aggressive personality disorder.  

The veteran underwent another VA examination in June 1981.  
He reported that he had arguments with sergeants during 
service in the Republic of Vietnam.  Mental status 
examination revealed that the veteran continued to complain 
in a general way about the way he was being treated in 
society.  Specifically, he said that people had taken unfair 
advantage of him.  There was no evidence of a psychosis or 
post-traumatic stress syndrome, but there was good evidence 
of a personality disorder.  The diagnosis was delayed stress 
syndrome, not found.

In an enclosed statement with a November 1981 VA Form 1-9, 
the veteran reported that he was accused during music school 
in service of being gay.  He also indicated that he was sent 
to the Republic of Vietnam because of a "grand scheme" to 
have him killed.  He reported that one time a sergeant had 
put a rifle in his face and threatened to kill him.    

In a June 1983 Board decision, service connection was granted 
for PTSD.

VA medical records reveal that the veteran was hospitalized 
in January 1988 for an adjustment disorder with mixed 
emotional features.  Mental status examination revealed no 
overt psychotic behavior.

On a June 1991 VA examination, the veteran reported again 
that he was verbally harassed during music school in active 
service and that a sergeant threatened to kill him when he 
was in the Republic of Vietnam.  He indicated that he was the 
victim of general mistreatment and that he had never fit in 
with society.  The examination revealed no direct evidence of 
psychotic ideation or bizarre behavior.  The diagnoses were 
the following: dysthymia, possible PTSD, and alcohol and 
marijuana abuse.  A mixed personality disorder with paranoid, 
passive-aggressive and anti-social traits was also diagnosed.  

The veteran was afforded another VA examination in November 
1992.  He again reported that he was accused of being gay 
during music school and that he was assigned "bad" details 
during service in the Republic of Vietnam.  The mental status 
examination revealed no evidence of psychotic ideation or 
bizarre behavior.  The diagnoses included mild PTSD, and a 
personality disorder, not otherwise specified, with passive-
aggressive and antisocial traits.  

VA medical records reveal that the veteran was hospitalized 
in July 1994.  He reported that he had attempted to commit 
suicide while in the service because of being in the brig and 
because of feeling that people were attacking him.  He also 
indicated that he was hospitalized in service because of 
persecutory feelings.  The diagnoses on discharge were the 
following: psychosis, not otherwise specified; rule out 
schizophrenia; alcohol abuse; marijuana dependence; and PTSD.  
In August 1994, the assessment was psychosis, not otherwise 
specified.

The veteran underwent a VA psychiatric examination in 
February 1995.  He complained of a long-term feeling that 
people were staring at him and that others were trying to 
turn him into a homosexual.  He indicated that these feelings 
began sometime around his active service.  It was noted that 
it was unclear when the referential thinking actually began 
because this problem was not noted during a 1988 psychiatric 
hospitalization.

The veteran indicated that he had a preference for an 
introverted lifestyle prior to active service, which may have 
been in part related to his difficult childhood.  The mental 
status examination revealed that, while the veteran indicated 
that he did not experience hallucinations, he did endorse 
experiencing referential ideation involving being watched or 
others wanting him to become a homosexual.  The diagnoses 
were the following: psychotic disorder, not otherwise 
specified; PTSD; and polysubstance abuse, in remission.

It was noted that, although the veteran's psychosis had many 
similarities to schizophrenia, a diagnosis of psychotic 
disorder not otherwise specified was given because, in 
addition to not satisfying the diagnostic criteria for 
schizophrenia, there might have been a contribution from his 
past substance abuse.  It was noted that parts of the 
veteran's history suggested that because of his introverted 
preference, his psychotic disorder began prior to active 
service.  However, it was also noted that there was no 
mention of any psychosis during the 1988 hospitalization.  
The examiner concluded that the veteran's history suggested 
that the onset of referential thinking began during or after 
active service.

VA medical records reflect that in August 1995 schizophrenia 
was diagnosed.

At a November 1995 hearing held at the RO before a hearing 
officer, the veteran testified that he was accused of being 
gay in service.  

VA medical records indicate that in December 1995 
schizophrenia was again diagnosed.  In January 1996, the 
veteran was treated for panic attacks.  In April 1996, the 
veteran had a major depressive episode.

In December 1996, the veteran was granted Social Security 
disability benefits.  The Social Security Administration 
(SSA) determined that the veteran had a psychotic disorder, 
not otherwise specified, with schizophrenic traits.

In May 1997, the veteran was afforded a VA examination by a 
two-person panel consisting of a psychiatrist and a 
psychologist.  The veteran reported that as early as his 
active service he was suspicious of others, trusted no one, 
and thought that others were trying to take advantage of him.  
He indicated that he was sent to Vietnam because a sergeant 
wanted him to be killed.  The veteran asserted that over the 
years others thought that he was gay and that he was a victim 
of prejudice.  He noted that he had a hard time trusting 
others and that he was always suspicious.  The examiners 
noted that they had reviewed the veteran's claims file.

The mental status examination revealed that the veteran had 
delusions of others watching him and thinking that he is gay.  
Specifically, he interpreted the gestures and statements of 
others to confirm his thoughts and beliefs.  It was noted 
that he had had this persistent belief throughout the years.  
It was also noted that the veteran thought that many of the 
events have been directed at him in order to get him killed.  
In particular, the events included being sent to Vietnam, 
being ordered to wear a flamethrower, and being assigned to 
missions.  The examiners indicated that the most prominent 
and consistent finding was the veteran's thoughts about 
others looking at him as if he was gay and "sizing him up 
for homosexual encounters."  It was noted that the veteran 
did not have any hallucinations.  The diagnoses were the 
following: PTSD; delusional disorder, persecutory type; and 
polysubstance abuse, in remission.  It was noted that the 
veteran's rather consistent delusional thinking had been 
present, according to the veteran, as early as his active 
service.  In particular, he reported that he was called 
"sweetie-pie."  It was also noted that a diagnosis of 
psychosis not otherwise specified was not warranted because 
the veteran had a rather typical case of delusional disorder.

Legal Criteria

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).


Analysis

The veteran has a current diagnosis of psychotic disorder, 
currently listed as a persecutory type delusional disorder.  
Thus there is competent evidence of a current disability.  
The service medical records together with the symptoms 
reported by the veteran provide competent evidence of 
inservice disease or injury.  The opinions reported by the 
examiners on the February 1995 and May 1997 VA examinations 
provide competent evidence of a nexus between the inservice 
findings and the current diagnosis.  Accordingly, the Board 
finds that the veteran's claim for service connection for a 
psychosis is well grounded. 


ORDER

The claim for service connection for a psychotic disorder is 
well grounded.


REMAND

On the VA examination in June 1981, the veteran reported that 
he was receiving psychiatric treatment at a VA facility.  It 
does not appear that these records have been secured.

It further appears that while examiners have suggested that 
certain of the veteran's psychotic symptoms could have begun 
in service, examiners have not specifically commented as to 
whether the veteran has a current psychosis that began in 
service.

The veteran reported in an August 1998 statement that he was 
still receiving treatment at a mental hygiene clinic on an 
outpatient basis.  Medical records from the West Los Angeles, 
California, VA Medical Center were last received in September 
1997, but only contained records up to September 1996.  In 
addition, Dr. F. did not respond to the January 1995 request 
for medical records.

As previously noted, the veteran is receiving Social Security 
disability benefits.  The duty to assist for a claim of an 
increased rating includes obtaining SSA records.  Baker v. 
West, 11 Vet. App. 163 (1998).

In light of the fact that service connection is now warranted 
for a psychotic disorder and the fact that the latest VA 
examination was over two years ago, the veteran should 
undergo another psychiatric evaluation to determine the 
social and industrial impairment resulting from the PTSD.

Moreover, the RO did not consider the veteran's claim under 
the old criteria for PTSD in the July 1998 rating decision 
and supplemental statement of the case, which granted a 30 
percent disability rating.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for a psychiatric disorder 
since service.  The RO should take all 
necessary steps to obtain all treatment 
records from Dr. F.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any medical records 
that are not already in the claims file, 
specifically to include copies of all 
treatment records of the veteran from the 
West Los Angeles (Brentwood), California, 
VA Medical Center. 

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to the award 
of disability benefits to the appellant.  
The RO should obtain copies of the award 
letters/notices; administrative/appellate 
decisions; hearing transcripts, if 
applicable; and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records that are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  The veteran should be scheduled for 
an appropriate psychiatric examination to 
determine the nature and extent of his 
service-connected PTSD and any psychotic 
disorder that may be present.  His entire 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
The report of examination should include 
a detailed account of all manifestations 
of psychiatric pathology found to be 
present.  The examiner should further 
describe how the symptoms of the service-
connected PTSD affect the veteran's 
social and industrial capacity.  All 
necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  The diagnosis 
should be in accordance with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994). 

The examiner is requested to express an 
opinion as to whether a psychosis is 
present, and if present, whether it is at 
least as likely as not that the psychosis 
had its onset in service or was caused or 
aggravated by the service connected PTSD.  
If it is concluded that the psychosis did 
not have its onset in service and is 
unrelated to the service connected PTSD, 
the examiner should, if possible, note 
those symptoms attributable to PTSD, and 
express an opinion as to the severity of 
symptoms attributable solely to PTSD.  It 
is not possible to distinguish symptoms 
attributable to PTSD from other 
psychiatric disabilities that may be 
present, the examiner should so note.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, the RO should review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

5.  After the requested evidentiary 
development has been completed to the 
fullest extent possible, the RO should 
again review the record in order to 
consider all of the additional evidence.  
The RO should evaluate the veteran's 
claims under a broad interpretation of 
the applicable regulations, consistent 
with 38 C.F.R. §§ 4.3 and 4.7 (1999), and 
with consideration of the mental 
disorders rating criteria in effect prior 
to and as of November 7, 1996.   If the 
decisions regarding PTSD remains adverse, 
the veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case along 
with an additional opportunity within 
which to respond thereto.  Thereafter, 
these claims should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claims, 
and that a failure, without good cause, to report for the 
examination could result in denial of those claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

